OPINION OF THE COURT
LARSEN, Justice.
After trial without a jury, appellant was found guilty of murder of the third degree; the prosecution arising out of the beating death of Clarence Tilghman in November of 1975. Post-trial motions were denied and, on September 30, 1976, appellant was sentenced to imprisonment for a term of five to fifteen years. In this direct appeal, appellant contends that:
1. The facts adduced at trial did not support his conviction for murder of the third degree because;
a) the Commonwealth failed to prove that someone else did not beat the deceased after appellant, and
b) the argument which preceded the beating showed that if appellant was guilty at all, his culpability did not rise above voluntary manslaughter.
2. The courts below erred in not suppressing the written confession appellant gave to the police three hours after his arrest because;
a) the arrest was made without probable cause and the confession was a fruit of this illegal arrest,
b) the confession was not voluntarily made, and
*246c) the confession was the product of unnecessary delay.
We have reviewed the record and find .these contentions to be without merit.
Accordingly, the judgment of sentence is affirmed.